DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because the length of the Abstract exceeds 150 words. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "super magnet" in claim 8 is a relative term which renders the claim indefinite.  The term "super magnet" is not defined by the claim, and the specification does not provide a standard for 
Allowable Subject Matter
Claims 1-7 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “An electromagnetic propulsion system comprising: a first plurality of stator coils wound about a first axis and configured to receive electric current to induce a first magnetic field; a plurality of support structures that support the first plurality of stator coils; a first coupler that surrounds a portion of the first plurality of stator coils and having a notch oriented so that one of the plurality of support structures can pass through the notch when the first coupler moves along the first plurality of stator coils; and a first plurality of rotor coils wound about an axis that is parallel to the first axis, the first plurality of rotor coils being attached to the first coupler and configured to receive electric current to induce a magnetic field that interacts with the first magnetic field so that a magnetic force is applied to the first plurality of rotor coils thereby propelling the first coupler and the first plurality of rotor coils along the first plurality of stator coils.”
Claim 14: “An electromagnetic propulsion system for transporting a load, the system comprising: a first plurality of stator coils wound about a first axis and configured to receive electric current to induce a first magnetic field; a second plurality of stator coils wound about a second axis and a plurality of support structures that support the first plurality of stator coils and the second plurality of stator coils; a first coupler surrounding a portion of the first plurality of stator coils so that the first coupler is movable along the first plurality of stator coils, the first coupler having a notch oriented so that one of the plurality of support structures can pass through the notch when the first coupler moves along the first plurality of stator coils; a second coupler surrounding a portion of the second plurality of stator coils so that the second coupler is movable along the second plurality of stator coils, the second coupler having a notch oriented so that one of the plurality of support structures can pass through the notch when the second coupler moves along the second plurality of stator coils; a chassis supporting the load and connected to the first coupler and the second coupler so that the chassis is movable along the first plurality of stator coils and the second plurality of stator coils; a first plurality of rotor coils attached to the first coupler and wound about an axis that is parallel to the first axis, the first plurality of rotor coils being configured to receive electric current to induce a magnetic field that interacts with the first magnetic field so that a magnetic force is applied to the first plurality of rotor coils, thereby propelling the first coupler and the chassis; and a second plurality of rotor coils wound about an axis that is parallel to the second axis, the second plurality of rotor coils being attached to the second coupler and configured to receive electric current to induce a magnetic field that interacts with the second magnetic field so that a magnetic force is applied to the second plurality of rotor coils, thereby propelling the second coupler and the chassis.”
Claim 20: “An electromagnetic propulsion system for transporting a load, the system comprising: a first plurality of stator coils wound about a first axis configured to receive electric current to induce a first magnetic field; a second plurality of stator coils wound about a second axis parallel to the first axis and configured to receive electric current to induce a second magnetic field; a first cylindrical stator housing made of non-conductive material and enclosing the first plurality of stator coils; a second cylindrical stator housing made of non-conductive material and enclosing the second plurality of stator coils; a plurality of support structures that support the first cylindrical stator housing and the second cylindrical stator housing; a first c-shaped coupler surrounding a portion of the first cylindrical stator housing and having a notch oriented so that one or more of the plurality of support structures can pass through the notch when the first c-shaped coupler travels along the first plurality of stator coils; a second c-shaped coupler that surrounds a portion of the second cylindrical stator housing and having a notch oriented so that one or more of the plurality of support structures can pass through the notch when the second c-shaped coupler travels along the second plurality of stator coils; a chassis operable to support the load as the chassis is propelled along the first plurality of stator coils and the second plurality of stator coils; an energy storage device positioned on the chassis; a first plurality of rotor sets attached to the first c-shaped coupler and equidistantly spaced on the first c-shaped coupler, each rotor set including a plurality of rotor coils wound about an axis parallel to the first axis and electrically connectable to the energy storage device, the plurality of rotor coils being configured to receive electric current to induce a magnetic field that interacts with the first magnetic field so that a magnetic force is applied to the plurality of rotor coils thereby propelling the chassis; and a second plurality of rotor sets attached to the second c-shaped coupler and equidistantly spaced on the second c-shaped coupler, each rotor set including a plurality of rotor coils wound about an axis parallel to the second axis and electrically connectable to the energy storage device, the plurality of rotor coils being configured to receive electric current to induce a magnetic field that interacts with the second magnetic field so that a magnetic force is applied to the plurality of rotor coils thereby propelling the chassis.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-7 and 9-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Levi et al. (US 5270593) is most closely related to the claimed invention, disclosing a propulsion system for supporting a load comprising: (Fig. 1) a first plurality of stator coils (2) wound about a first axis and configured to receive electric current to induce a first magnetic field; a second plurality of stator coils (respective 2) wound about a second axis parallel to the first axis and configured to receive electric current to induce a second magnetic field; a support structures (4) that respectively supports the first plurality of stator coils (2) and the second plurality of stator coils (4) a first c-shaped coupler (3) surrounding a portion of the first plurality of stator coils (2) and having a notch (9) oriented so that one or more of the plurality of support structures (4) can pass through the notch (9) when the first c-shaped coupler (3) travels along the first plurality of stator coils (2); a second c-shaped coupler (respective 3) that surrounds a portion of the second plurality of stator coils (respective 2) and having a notch (9) oriented so that one or more of the plurality of support structures (4) can pass through the notch (9) when the second c-shaped coupler (3) travels along the second plurality of stator coils (respective 2); a chassis (7) operable to support the load as the chassis (7) is propelled along the first plurality of stator coils (2) and the second plurality of stator coils (respective 2).

Chitayat et al. (US 5783877) teaches a linear motor having a core armature with dual cold plates attached to the top and the bottom of the armature, with a first and second array of magnets opposing and in parallel with sides of said core.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON

Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832